                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIRK BEY,                                           Case No. 19-cv-08328-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     TONIA MARIE NERVIS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 20, 2019, Plaintiff Kirk Bey filed a Complaint in federal court. Dkt. No. 1.

                                  14   Because the Complaint fails to clearly identify the cause(s) of action, the Court ORDERS Plaintiff

                                  15   TO SHOW CAUSE why the case should not be dismissed for lack of subject matter jurisdiction.

                                  16   Nothing in Plaintiff’s “statement of jurisdiction” (Dkt. No. 11) establishes federal jurisdiction over

                                  17   the matter, and unless Plaintiff can do so, the case will be dismissed with prejudice without further

                                  18   notice. Plaintiff shall file a statement of two pages or less by April 15, 2020.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 3/18/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
